UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2011 Date of reporting period:August 31, 2010 Item 1. Reports to Stockholders. NIEMANN TACTICAL RETURN FUND The Fund is a series of Advisors Series Trust. www.ncmfunds.net SEMI-ANNUAL REPORT August 31, 2010 Niemann Tactical Return Fund Semi-Annual Review Over the past six months the markets have been mainly characterized by a wide trading range that has made life difficult for equity investors in general and trend-following, tactical strategies in particular.While we pride ourselves on our ability to manage risk, no process is infallible and all “systematic approaches” to the market’s ups and downs are, in fact, a series of compromises.To achieve a stated objective, certain sacrifices may need to be made along the way.In short, all methodologies have drawbacks and underperform under certain market conditions.In challenging markets like these, our process has uncovered much risk, with little potential reward. And as a result of managing risk to the best of our ability, there has been a lack of reward in the Fund over its first few months. One of the main factors leading to the slight underperformance compared with our blended benchmark (the “Blended Index”), consisting of one-third of the MSCI EAFE Index, one-third of the Barclays Capital Global Aggregate Bond Index and one-third of the Russell 3000® Index, was the intermediate trend rally in bonds that outperformed the equity markets by an extremely wide margin.In fact since inception, March 29, 2010 through August 31, 2010, bonds, as measured by the Barclays Capital Global Aggregate Bond Index, returned 5.00% vs. the Russell 3000® Index return of -9.92% and the MSCI EAFE Index return of -8.52%.This compares with our Fund’s Class A share performance since inception, of -6.70%.With our methodology, we never try to pick market lows or (market tops for that matter) and this led us to be underexposed to the bond market at the inception of the Fund. The other large factor that has led to this slight underperformance has been the historically high correlation in the equity markets, which has made it difficult to ascertain both market leaders and shifts in market direction.In retrospect, the “Flash Crash” that occurred on May 6th was a good gauge of what the market was doing and thinking.The market (defined as the S&P 500® for this discussion) pierced both short- and longer-term moving averages and key technical metrics imploded.The market’s correlation shot through the roof and all sectors fell in unison as nervous investors yanked their money out of stocks.Within half an hour on the same day, the market snapped back up violently—almost erasing its 10% loss as traders (and their systems) sensed opportunity.Even though this action occurred over the course of just one day, May 6th, it proved indicative of what was to come, as the market struggled to price in the possibility of a double-dip recession, the impact of midterm elections, and potentially debilitating policy and tax issues.Correlation levels were off the charts—other than autumn of 2008, correlation among stocks reached the highest levels seen in decades.In fact, we saw more days where 90% of stocks move up or down in tandem than we’ve seen in years.These conditions are rare and their frequency of late was indicative of A) a market that’s gripped by uncertainty about governmental policies, and B) one that’s heavily influenced by the liquidity trade.Even the smart money is handicapping the perceived “uncertainty” of the future by placing smaller, short-term bets. The past 3 months have not been easy on tactical strategies and ours has been no exception.There are times that favor certain investment disciplines and unfortunately there are those times where those same disciplines are out of favor.In our view, one key 2 to long-term investing success is not only employing a methodology that actually works but having the discipline to follow that system during the times when it doesn’t.In terms of our decision making and our strict adherence to our process, we’re doing the same things we’ve always done, for the same reasons.However, our decision to pare back risk at various points throughout this rally has not proven successful.Seeking to attain a balance between risk and reward is a huge part of both our daily process and the efficacy of our track record.In accordance with our methodology, when price action and money flow deteriorate and risk becomes elevated, we’re going to get defensive in the portfolio.Conversely, when the price structure is positive and internals appear healthy we will rotate assets back into the market. The good news is that even in this worst of market environments for our methodology our returns, while negative, have underperformed their Blended Index benchmark by only -2.20% since inception, compared with the Class A performance.The big contributor to keeping the Fund close to its benchmark has been the over weighted exposure to international equity markets rather than domestic ones.In fact, we increased the exposure to select international markets quickly as our analytics picked up on these strong moves to the upside in timely fashion and we continue to hold securities in varied places around the globe such as Chile, Thailand, Indonesia, and Columbia among others. Recently, the U.S. market has again pushed just through the top of the well-established, previously mentioned trading range and could possibly be setting up for further upside gains.Time will tell.What we do know is that opportunity will knock on our door eventually and by following our time-tested, disciplined methodology, we believe the Fund should be ready to take full advantage. Past performance is not a guarantee of future results. The opinions expressed above are those of the advisor, are subject to change, and should not be considered investment advice. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for investments in emerging markets.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility.The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The Fund will bear its share of the fees and expenses of underlying funds.Shareholders will pay higher expenses than would be the case if making direct investments in underlying funds.Investments in exchange-traded funds (“ETFs”) are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. A correlation coefficient is a measure of the interdependence of two random variables that ranges in value from -1 to +1, indicating perfect negative correlation at -1, absence of correlation at zero, and perfect positive correlation at +1. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. 3 The MSCI EAFE (Morgan Stanley Capital International, Europe, Australia and Far East) Index is an unmanaged index of over 1,000 foreign common stock prices including the reinvestment of dividends. It is widely recognized as a benchmark for measuring the performance of international value funds. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. The Barclays Capital Global Aggregate Bond Index provides a broad-based measure of the global investment grade fixed-rate debt markets. The Blended Index consists of one-third of the MSCI EAFE Index, one-third of the Barclays Capital Global Aggregate Bond Index and one-third of the Russell 3000® Index. You cannot invest directly in an index. The Niemann Tactical Return Fund is distributed by Quasar Distributors, LLC. 4 NIEMANN TACTICAL RETURN FUND EXPENSE EXAMPLE – August 31, 2010 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Niemann Tactical Return Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/29/10 – 8/31/10). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.75% and 2.50% per the advisory agreement for the Niemann Tactical Return Fund – Class A shares and the Niemann Tactical Return Fund – Class C shares, respectively.You will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees.You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratios and an assumed rate of return of 5% per year before expenses, which is different from the Fund’s actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 5 NIEMANN TACTICAL RETURN FUND EXPENSE EXAMPLE – August 31, 2010 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 3/29/10 8/31/10 3/29/10 – 8/31/10* Class A Shares Actual $ 933.00 $ 7.23 Hypothetical (5% return $ 7.53 before expenses) Class C Shares Actual $ 931.00 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratios, multiplied by the average account values over the period, multiplied by 156 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. The annualized expense ratios of the Niemann Tactical Return Fund – Class A shares and the Niemann Tactical Return Fund – Class C shares are 1.75% and 2.50%, respectively. ALLOCATION OF PORTFOLIO ASSETS - August 31, 2010 (Unaudited) Percentages represent market value as a percentage of total investments. 6 NIEMANN TACTICAL RETURN FUND SCHEDULE OF INVESTMENTS at August 31, 2010 (Unaudited) Shares Value COMMON STOCKS – 2.7% Hugoton Royalty Trust $ TOTAL COMMON STOCKS (Cost $114,170) EXCHANGE-TRADED FUNDS – 78.9% Claymore/BNY Mellon Frontier Markets ETF Global X/InterBolsa FTSE Colombia 20 ETF Internet Infrastructure HOLDRs Trust* iShares Barclays 10-20 Year Treasury Bond Fund iShares Barclays 20+ Year Treasury Bond Fund iShares FTSE NAREIT Residential Plus Capped Index Fund iShares MSCI Chile Investable Market Index Fund iShares MSCI Malaysia Index Fund iShares MSCI Singapore Index Fund iShares MSCI South Africa Index Fund iShares MSCI Thailand Investable Market Index Fund iShares MSCI Turkey Investable Market Index Fund Market Vectors Brazil Small-Cap ETF Market Vectors Indonesia Index ETF PowerShares 1-30 Laddered Treasury Portfolio ProShares Short S&P 500* ProShares Short S&P SmallCap 600* SPDR Gold Trust* SPDR S&P Emerging Asia Pacific ETF WisdomTree Emerging Markets SmallCap Dividend Fund WisdomTree India Earnings Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $3,015,996) The accompanying notes are an integral part of these financial statements. 7 NIEMANN TACTICAL RETURN FUND SCHEDULE OF INVESTMENTS at August 31, 2010 (Unaudited), Continued Shares Value EXCHANGE-TRADED NOTES – 3.7% ELEMENTS Rogers International Commodity Index – Agriculture Total Return* $ iPath S&P hort-Term Futures ETN* 109,650 TOTAL EXCHANGE-TRADED NOTES (Cost $153,148) MONEY MARKET FUNDS – 17.1% AIM STIT – Liquid Assets Portfolio – Institutional Class, 0.24%+ TOTAL MONEY MARKET FUNDS (Cost $680,577) Total Investments in Securities (Cost $3,963,891) – 102.4% Liabilities in Excess of Other Assets – (2.4%) ) NET ASSETS – 100.0% $ * Non-income producing security. + Rate shown is the 7-day yield as of August 31, 2010. The accompanying notes are an integral part of these financial statements. 8 NIEMANN TACTICAL RETURN FUND STATEMENT OF ASSETS AND LIABILITIES at August 31, 2010 (Unaudited) ASSETS Investments in securities, at value (identified cost $3,963,891) $ Cash Receivables Securities sold Fund shares issued Dividends and interest Due from Advisor (Note 4) Prepaid expenses Total assets LIABILITIES Payables Securities purchased Payable to Advisor (Note 4) Shareholder servicing fees 12b-1 fees Custody fees Administration fees Transfer agent fees and expenses Audit fees Fund accounting fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ Maximum offering price per share (Net asset value per share divided by 95.00%) $ Class C Shares Net assets applicable to shares outstanding $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and offering price per share (Note 1) $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss from investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 9 NIEMANN TACTICAL RETURN FUND STATEMENT OF OPERATIONS for the Period Ended August 31, 2010 (Unaudited) March 29, 2010* through August 31, 2010 INVESTMENT INCOME Income Dividends $ Interest Total income Expenses Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Chief Compliance Officer fee (Note 4) Advisory fees (Note 4) Custody fees (Note 4) 12b-1 fees - Class A (Note 5) 12b-1 fees - Class C (Note 5) Shareholder servicing fees (Note 6) Legal fees Trustees fees Printing and mailing expense Insurance expense Miscellaneous Total expenses Less: Expenses waived and reimbursed by Advisor (Note 4) ) Net expenses Net investment loss ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized loss from investments ) Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Decrease in Net Assets Resulting from Operations $ ) * Commencement of operations. The accompanying notes are an integral part of these financial statements. 10 NIEMANN TACTICAL RETURN FUND STATEMENT OF CHANGES IN NET ASSETS (Unaudited) March 29, 2010* through August 31, 2010 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) Net realized loss from investments ) Net change in unrealized appreciation on investments Net decrease in net assets resulting from operations ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period — End of period $ Accumulated net investment loss $ ) (a) A summary of share transactions is as follows: Class A Shares March 29, 2010* through August 31, 2010 Shares Paid-in Capital Shares sold $ Shares redeemed** ) ) Net increase $ ** Net of redemption fees of $ 85 Class C Shares March 29, 2010* through August 31, 2010 Shares Paid-in Capital Shares sold $ Shares redeemed ) ) Net increase $ * Commencement of operations. The accompanying notes are an integral part of these financial statements. 11 NIEMANN TACTICAL RETURN FUND FINANCIAL HIGHLIGHTS For a share outstanding throughout each period Class A Shares Class C Shares March 29, 2010* March 29, 2010* through through August 31, 2010 August 31, 2010 (Unaudited) (Unaudited) Net asset value, beginning of period $ $ Income from investment operations: Net investment loss(1) )^ )^ Net realized and unrealized loss on investments ) ) Total from investment operations ) ) Paid-in capital from redemption fees ^# — ^ Net asset value, end of period $ $ Total return -6.70
